32 A.3d 562 (2011)
208 N.J. 438
In the Matter of Fred M. LAX, an Attorney at Law (Attorney No. XXXXXXXXX).
D-57 September Term 2011, 069723
Supreme Court of New Jersey.
December 21, 2011.

ORDER
FRED M. LAX of ENGLEWOOD, who was admitted to the bar of this State in 1995, having pleaded guilty in the Supreme Court of New York to one count of Grand Larceny in the second degree, a Class C felony, and Grand Larceny in the third degree, a Class D Felony, and good cause appearing;
It is ORDERED that pursuant to Rule 120-13(b)(1), FRED M. LAX is temporarily suspended from the practice of law pending the final resolution of ethics proceedings against him, effective immediately and until the further Order of this Court; and it is further and it is further
ORDERED that FRED M. LAX, be restrained and enjoined from practicing law during the period of his suspension; and it is further
ORDERED that respondent comply with Rule 1:20-20 dealing with suspended attorneys and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent's file as an attorney at law of this State.